         Case 3:20-cv-04783-SK Document 48 Filed 08/20/21 Page 1 of 1




                    UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                          AUG 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
KEVIN BARRY FINE ART                             No.    21-15240
ASSOCIATES, a California Corporation,
                                                 D.C. No. 3:20-cv-04783-SK
                Plaintiff-Appellant,             Northern District of California,
                                                 San Francisco
 v.
                                                 ORDER
SENTINEL INSURANCE COMPANY,
LIMITED, AKA The Hartford,

                Defendant-Appellee.

      Proceedings in this appeal are stayed pending this court’s decisions in 20-

16858, Mudpie, Inc. v. Travelers Casualty Ins.; 20-17422, Chattanooga Pro

Baseball v. National Cas. Co.; and/or 21-55123, Selane Products, Inc. v.

Continental Cas. Co.; or further order of this court.


                                                 FOR THE COURT:

                                                 MOLLY C. DWYER
                                                 CLERK OF COURT


                                                 By: Jeffrey L. Fisher
                                                 Deputy Clerk
                                                 Ninth Circuit Rule 27-7
